DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-12 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-12 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 06/03/2022 and reviewed by the Examiner.
Claim Objections
Claims 2-6 and 8-12 are objected to because of the following informalities:  
Claims 2-6 and 8-12, line 1 “A method” should be amended to –The method–.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Czipri (U.S. Pat. No. 6594860 B2).


Regarding claim 7, Czipri teaches a method of using a quick disconnect mount, the method comprising:
(a) securing a mounting stud (Czipri; 14) to a structure, the mounting stud including at least one circumferential ridge (Czipri; ridge of 44) and at least one circumferential trough (Czipri; 46);
(b) providing a connector (Czipri; 10) including a central channel (Czipri; channel of 10 receiving 44) sized to fit over the mounting stud and a locking bar (Czipri; 30) engageable with the circumferential trough;
(c) positioning the connector over the mounting stud and displacing the locking bar from an extended position to a retracted position; and
(d) displacing the connector into engagement with the mounting stud such that the locking bar is returned to the extended position engaging the circumferential trough (Czipri; see Figs. 1-3 for configuration).
Regarding claim 10, a method according to claim 7, wherein the locking bar (Czipri; 30) is biased toward the extended position by a spring (Czipri; 52), and wherein step (c) is practiced by displacing the locking bar against a bias of the spring.
Regarding claim 12, a method according to claim 7, wherein the mounting stud includes a single through hole (Czipri; 23), the method further comprising extending a single connector (Czipri; Col. 2 line 21) through the single through hole.	

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature Starlite (https://www.youtube.com/watch?v=53l5jqVNkzc) in view of Czipri (U.S. Pat. No. 6594860 B2).
Regarding claim 1, Starlite teaches a method of connecting a support pole to a boat deck using a quick disconnect mount having a mounting stud secured to a boat deck (see annotated figure below). However, Starlite does not explicitly disclose the details of the mounting stud and a connector.
Czipri teaches the mounting stud (Czipri; 16, 14) and a connector (Czipri; 10) securable on the mounting stud, the mounting stud including a circumferential ridge (Czipri; ridge at 44) and a circumferential trough (Czipri; 46), and the connector including a central channel (Czipri; channel receiving 44) sized to fit over the mounting stud and a locking bar (Czipri; 30) engageable with the circumferential trough, the method comprising:
(a) securing the support pole to the connector;
(b) aligning the connector with the mounting stud;
(c) positioning the connector over the mounting stud to a first position such that the circumferential ridge displaces the locking bar from an extended position to a retracted position; and
(d) positioning the connector over the mounting stud to a second position such that the locking bar is displaced into the extended position engaging the circumferential trough (Czipri; see figs. 1-3 for configuration).
Starlite and Zcipri are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the connector and stud configuration disclosed by Zcipri with the invention of Starlite. The motivation would have been to facilitate the installation of the object. Therefore, it would have been obvious to modify Starlite as specified in claim 1.


    PNG
    media_image1.png
    945
    1326
    media_image1.png
    Greyscale


Regarding claim 6, a method according to claim 1, wherein the locking bar (Czipri; 30) is biased toward the extended position by a spring (Czipri; 52), and wherein step (c) is practiced by displacing the locking bar from the extended position to the retracted position against the bias of the spring.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature Starlite (https://www.youtube.com/watch?v=53l5jqVNkzc) in view of Czipri (U.S. Pat. No. 6594860 B2) and further in view of Clausen (U.S. Pat. No. 4632597)
Regarding claim 2, Starline teaches the support pole and the connector.
However, Starline does not explicitly teach prior to step (a), securing a bushing to the connector, wherein step (a) is practiced by securing the support pole to the connector with the bushing interposed between the support pole and the connector.
Clausen teaches securing the bushing (Clausen; Fig. 7; 24) to the connector.
Starline and Clausen are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the bushing as disclosed by Clausen with the invention of Starline such that prior to step (a), securing a bushing to the connector, wherein step (a) is practiced by securing the support pole to the connector with the bushing interposed between the support pole and the connector. The motivation would have been to accommodate the support pole of various diameter. Therefore, it would have been obvious to modify Starline as specified in claim 2.
Allowable Subject Matter
Claims 3-5, 8-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631